DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11094680, 10510735, 10157899, and 9646955. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely seeks to broaden the claims by describing die connector pitches as relative sizes and distances from the lateral edge and moving the co-planar encapsulant limitation into a dependent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pressel et al. (US Publication No. 2008/0308917).
Regarding claim 1, Pressel discloses a package comprising:
a first die (315) comprising a first dielectric layer (311a) and a first die connector (313), the first die connector extending through the first dielectric layer
a second die (303) comprising a second dielectric layer (311) and a second die connector (313), the second die connector extending through the second dielectric layer
an encapsulant (301) at least laterally encapsulating the first die and the second die
a redistribution structure (311b) on a top surface of the encapsulant, a top surface of the first dielectric layer, and a top surface of the second dielectric layer, the redistribution structure (312) comprising a redistribution line extending over a portion of the encapsulant between the first die and the second die, the redistribution line connecting the first die connector to the second die connector
Regarding claim 2, Pressel discloses the top surface of the encapsulant is co-planar with a top surface of the first die connector, a top surface of the second die connector, the top surface of the first dielectric layer, and the top surface of the second dielectric layer (Figure 6).
Regarding claim 3, Pressel discloses a first layer (316) contacting the encapsulant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pressel et al. (US Publication No. 2008/0308917) in view of Hu et al. (US Publication No. 2013/0270682).
Regarding claim 4, Pressel discloses the limitations as discussed in the rejection of claim 3 above.  Pressel does not disclose the first layer is an adhesive.  However, Hu discloses a layer of adhesive (34) contacting encapsulant (30/37).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the encapsulant of Pressel to include an adhesive layer attached, as taught by Hu, since it allows for a temporary carrier support for processing steps (paragraphs 27-29).
Regarding claim 5, Hu discloses the redistribution line comprises a single continuous material layer having: a first conductive via portion contacting the first die connector; a second conductive via portion contacting the second die connector; and a conductive line portion connecting the first conductive via portion to the second conductive via portion (Figure 1).
Regarding claim 6, Hu discloses the first die is a processor die, and the second die is a memory die (paragraph 21).
Regarding claim 7, Hu discloses a third die connector (26) extending through the second dielectric layer, wherein the third die connector is not electrically coupled to the redistribution line (Figure 1).
Regarding claim 8, Hu discloses the second die connector and the third die connector are disposed on a same pad of the second die (Figure 1).
Regarding claim 9, Hu discloses the second die connector and the third die connector are disposed on different pads of the second die (Figure 1).
Regarding claim 10, Hu discloses sidewalls (31) of the redistribution structure are laterally coterminous with sidewalls of the encapsulant (Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                                                                                                                                                                                                                               



/N.R.P/      11/9/2022Examiner, Art Unit 2897